OPINION — AG — ** POSTED WEIGHT LIMITS — ROADS — HIGHWAYS ** (1) EXCEEDING THE POSTED WEIGHT LIMIT ON BRIDGE ON A COUNTY SECTION LINE IS A MISDEMEANOR CRIMINAL OFFENSE PUNISHABLE UNDER 47 Ohio St. 14-117 [47-14-117] (2) THE COUNTY SHERIFF OR HIS DEPUTY IS THE APPROPRIATE COUNTY OFFICIAL TO EFFECTUATE A LAWFUL ARREST OF A PERSON VIOLATING A POSTED WEIGHT LIMIT ON A COUNTY SECTION LINE ROAD BRIDGE. (3) THE DRIVER OR OWNER OF A VEHICLE WHICH EXCEEDS THE POSTED WEIGHT LIMIT ON A COUNTY SECTION LINE ROAD BRIDGE MAY BE HELD LIABLE UNDER 47 Ohio St. 14-114 [47-14-114](B) FOR ANY DAMAGES CAUSED BY SUCH VEHICLE TO A COUNTY SECTION LINE ROAD BRIDGE BY REASON OF EXCEEDING SUCH WEIGHT LIMIT. (MOTOR VEHICLES, TRUCKS, BRIDGES, DETOUR, COUNTY, WEIGHT LIMITS, REDUCED WEIGHT, DEPARTMENT OF PUBLIC SAFETY, CRIMINAL LIABILITIES, TORT, OVERWEIGHT VEHICLE, NEGLIGENCE) CITE: 47 Ohio St. 14-113 [47-14-113], 47 Ohio St. 14-117 [47-14-117] 47 Ohio St. 14-114 [47-14-114](B), 69 Ohio St. 304 [69-304](D) 69 Ohio St. 601 [69-601], 69 Ohio St. 401 [69-401] 69 Ohio St. 501 [69-501], 23 U.S.C.A. 101 (FLOYD W. TAYLOR)